MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be                                       Oct 18 2018, 7:59 am

regarded as precedent or cited before any                                        CLERK
                                                                             Indiana Supreme Court
court except for the purpose of establishing                                    Court of Appeals
                                                                                  and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Richard A. Robertson                                     Curtis T. Hill, Jr.
Robertson Law Office, LLC                                Attorney General of Indiana
New Albany, Indiana
                                                         George P. Sherman
                                                         Supervising Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Shaun South,                                             October 18, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         10A01-1712-CR-2990
        v.                                               Appeal from the Clark Circuit
                                                         Court
State of Indiana,                                        The Honorable Vicki L.
Appellee-Plaintiff.                                      Carmichael, Judge
                                                         Trial Court Cause No.
                                                         10C04-1701-F5-20



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 10A01-1712-CR-2990 | October 18, 2018              Page 1 of 14
                                          Case Summary
[1]   Shaun South (“South”) appeals his conviction, following a jury trial, of

      burglary, as a Level 5 felony,1 and his status as a habitual offender.2


[2]   We affirm.



                                                    Issues
[3]   South raises three issues which we restate as:


                 I.       Whether the trial court erred in denying his motion for a
                          directed verdict because it failed to recognize the correct
                          definition of “building or structure of another person”
                          under the burglary statute;


                 II.      Whether the State provided sufficient evidence to support
                          his burglary conviction; and


                 III.     Whether the prosecutor engaged in misconduct by
                          misstating the law in his closing argument.


                                 Facts and Procedural History
[4]   In January of 2017, Jesse Ballew Enterprises (“JBE”) owned the building

      located at 632 Eastern Boulevard in Clark County. Jesse Ballew (“Ballew”)




      1
          Ind. Code § 35-43-2-1.
      2
          I.C. § 35-50-2-8(a).


      Court of Appeals of Indiana | Memorandum Decision 10A01-1712-CR-2990 | October 18, 2018   Page 2 of 14
      leased two thirds of the building (hereinafter, the “leased portion”) to a business

      called Little Star. Matthew Owen (“Owen”), the property manager for Ballew,

      and Stan Richards used the rest of the building (hereinafter, “storage” portion)

      for storing vehicles, campers, and other items.


[5]   In January of 2017, construction work was still being completed on the leased

      portion that Little Star was planning to use. Around 4:00 p.m. on January 12,

      Abtech electricians Joe Ullrich (“Ullrich”) and Joshua Broughton

      (“Broughton”) finished their work for the day on the leased portion. Before

      leaving, Ullrich and Broughton performed a walkthrough of the leased portion,

      made sure that their ladders and tools were put away and that the building was

      secure, and departed.


[6]   The following morning, Ullrich arrived back at the job site around 7:20 a.m.

      and used a key to enter the leased portion of the building. Ullrich found that

      the lights were not working. He retrieved a headlamp from his vehicle and re-

      entered the building. Broughton arrived sometime thereafter and checked a

      door on the leased portion of the building, which had had a lockbox from

      which contractors could obtain a key to the building by entering a numerical

      code. Broughton observed that the “door handle was completely gone, the lock

      box was gone, [and] the key was gone.” Tr. Vol. II at 115.


[7]   When Broughton entered the leased portion of the building he saw that tools,

      ladders, his tape measure, and his pull-over sweatshirt had been removed from

      the electric room and placed in a pile near the door. None of these items had


      Court of Appeals of Indiana | Memorandum Decision 10A01-1712-CR-2990 | October 18, 2018   Page 3 of 14
      been stacked near the door when Broughton and Ullrich had left the building

      the day before. Broughton told Ullrich that “somebody’s been in here and

      moved all of our stuff.” Id. at 118.


[8]   Ulrich and Broughton checked the main breaker to the building and found that

      the power had been shut off. After restoring the power, the men heard a noise

      coming from the storage portion of the building. Broughton and Ullrich

      noticed that a ladder had been placed up next to a wall and “that a big hole had

      been punctured in the wall” that separated the leased portion from the storage

      portion of the building. Id. at 118, 151-52. The hole was approximately ten to

      twelve feet up the wall.


[9]   Ullrich told Broughton to notify a police officer parked across the street about

      what they had found. Broughton spoke to Clarksville Police Officer Randy

      Thomas (“Officer Thomas”), and Officer Thomas and Corporal Wayne

      Townsend (“Cpl. Townsend”) went inside the leased portion of the building to

      investigate. Cpl. Townsend climbed up the ladder and looked through the hole

      in the wall. While using his flashlight to scan the area on the storage portion of

      the building, Cpl. Townsend announced, “Police department.” Id. at 212. As

      Cpl. Townsend moved his flashlight from one side to the other, he “saw a

      shadow run from behind a boat or a car that was parked inside.” Id. The

      person ran to the back corner of the room. Cpl. Townsend leaned down and

      told Officer Thomas that he had seen someone run from one area to another.




      Court of Appeals of Indiana | Memorandum Decision 10A01-1712-CR-2990 | October 18, 2018   Page 4 of 14
[10]   Cpl. Townsend then climbed through the hole in the wall and dropped down

       into the storage portion of the building. He opened the locked door between

       the storage and leased portions so that Officer Thomas could walk through to

       the storage portion. The officers began checking the area, and Cpl. Townsend

       approached a back room off the storage portion. Cpl. Townsend found South

       in the room hiding behind four barrels. Cpl. Townsend identified himself as a

       police officer and ordered South to stand up and put his hands behind his back.

       South complied, and the officers placed him in handcuffs.


[11]   Clarksville Police Detective Raymond Hall (“Det. Hall”) also responded to the

       suspected burglary. When Det. Hall arrived, he noticed that the handle on a

       door to the leased portion of the building had been broken off. He also

       observed that, inside the leased portion of the building, there was a ladder

       propped up against a wall, and above the ladder there was a hole in the wall.

       There was a door between the leased and storage portions, and it had a

       deadbolt lock which could be unlocked by climbing up the ladder and entering

       the storage portion of the building through the hole in the wall.


[12]   After the officers located South, they advised him of his rights. Det. Hall asked

       South if anyone was in the building with him, and South said no. Det. Hall

       inquired as to why South was in the building, and South stated that he was a

       “scrapper,” and that he found a door to the building that was propped open. Tr.

       Vol. II at 21. South said he entered the building, and once inside, he made the

       hole in the wall to see what was on the other side. Det. Hall noticed that South

       “had some drywall dust and some insulation material on his jacket.” Id. at 39.

       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-CR-2990 | October 18, 2018   Page 5 of 14
[13]   The officers found that South had parked his girlfriend’s vehicle in an area that

       would be difficult to see from the road. Det. Hall also observed items stacked

       near a door, so that they could be easily removed from the property.

       Specifically, in the storage portion of the building, Det. Hall observed that a

       battery had been removed from a trailer by cutting the battery wires, and the

       battery was placed by the door, along with a box of tools, a jack, and a ladder.

       Owen had been in the storage portion of the building the day before the

       burglary and had seen none of those items stacked by the doorway at that time.

       Also, Owen had secured the doors to the building when he left that day.


[14]   During his investigation, Det. Hall determined that someone had cut the wires

       to the building’s alarm system. The alarm system had been intact and in

       working order when Owen had left the building the day before the burglary.

       The police found in South’s possession the key from the lockbox that had been

       torn off the door.


[15]   The State charged South with Count I, burglary, as a Level 5 felony; Count II,

       theft, as a Class A misdemeanor;3 and Count III, criminal mischief, as a Class B

       misdemeanor.4 The State later dismissed Counts II and III and added a

       habitual offender charge.




       3
           I.C. § 35-43-4-2(a).
       4
           I.C. § 35-43-1-2(a).


       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-CR-2990 | October 18, 2018   Page 6 of 14
[16]   South’s jury trial took place on September 26, 2017. Following the presentation

       of the State’s evidence, South made a motion for a directed verdict. South

       argued that the evidence was insufficient that he “broke and entered into” the

       building of Jesse Ballew because Little Star was leasing part of the building. Tr.

       Vol. III at 25. The trial court denied South’s motion, and the jury found him

       guilty of Level 5 felony burglary. South subsequently admitted that he was a

       habitual offender. The trial court sentenced South to twelve years in prison,

       with four years suspended to probation. This appeal ensued.



                                  Discussion and Decision
                                   Denial of Directed Verdict
[17]   South maintains that the trial court erred when it denied his motion for a

       directed verdict, which is also called a motion for judgment on the evidence.

       Ind. Trial Rule 50(A). The rule provides:


               Where all or some of the issues in a case tried before a jury ... are
               not supported by sufficient evidence or a verdict thereon is clearly
               erroneous as contrary to the evidence because the evidence is
               insufficient to support it, the court shall withdraw such issues
               from the jury and enter judgment thereon or shall enter judgment
               thereon notwithstanding a verdict.


       Id. When a defendant moves for a directed verdict or judgment on the

       evidence, the trial court must grant the motion if: (1) the record is devoid of

       evidence on one or more elements of the offense; or (2) the evidence presented



       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-CR-2990 | October 18, 2018   Page 7 of 14
       is without conflict and subject to only one inference, which is favorable to the

       defendant. Herron v. State, 61 N.E.3d 1246, 1248 (Ind. Ct. App. 2016).


[18]   On appeal, we use the same standard of review as the trial court in determining

       the propriety of a judgment on the evidence. Garcia v. State, 979 N.E.2d 156,

       157 (Ind. Ct. App. 2012).


               We must view the evidence in a light most favorable to the party
               against whom judgment on the evidence would be entered, and
               we may not invade the province of the jury by weighing the
               evidence presented or the credibility of witnesses. A defendant’s
               motion for judgment on the evidence should not be granted if the
               State presents a prima facie case.


       Herron, 61 N.E.3d at 1248-49 (citing Garcia, 979 N.E.2d at 158).


[19]   South was convicted of burglary, as a Level 5 felony, i.e., breaking and entering

       the building or structure of another person, with intent to commit a felony or

       theft in it. I.C. § 35-43-2-1. South’s sole basis for his motion for a directed

       verdict is his contention that the term “building or structure of another person”

       means only a building another person possesses and not a building another

       person owns. Appellant’s Br. at 9-11. He asserts that he should have been

       granted a directed verdict because the State failed to show that JBE, the named

       victim in the charging information, had a “possessory interest” in the property.

       Id. at 9. In support, South points to Wallace v. State, 896 N.E.2d 1249 (Ind. Ct.




       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-CR-2990 | October 18, 2018   Page 8 of 14
Ohio App. 2009), trans. denied.5 However, that case supports the opposite contention;

       that is, in Wallace we held that “it is well settled that burglary is a crime against

       possessory interest or rightful possession of the premises[;]” thus, it was

       “sufficient to show rightful possession or ownership” of the premises. Id. at

       1252 (emphasis original); see also, State v. Dively, 431 N.E.2d 540, 542 (Ind. Ct.

       App. 1982) (citing Bradley v. State, 195 N.E.2d 347 (Ind. 1964)) (“Burglary is a

       crime against the possessory interest as well as actual ownership.”). To prove

       this element of the offense of burglary, the State need only show that the

       property was a structure or building of a person other than defendant. Dively,
431 N.E.2d at 542.


[20]   The State made that showing in the instant case; it presented evidence that JBE

       owned the entire building. The trial court did not err in denying South’s

       motion for a directed verdict.


                                   Sufficiency of the Evidence
[21]   South challenges the sufficiency of the evidence to support his conviction for

       burglary. Our standard of review of the sufficiency of the evidence is well-

       settled:


               When reviewing the sufficiency of the evidence needed to
               support a criminal conviction, we neither reweigh evidence nor



       5
         South also cited two memorandum decisions of this court, in contravention of Indiana Appellate Rule
       65(D). We remind counsel that memorandum decisions “shall not be cited to any court except by parties to the
       case to establish res judicata, collateral estoppel, or law of the case.” Ind. Appellate R. 65(D) (emphasis
       added).

       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-CR-2990 | October 18, 2018        Page 9 of 14
                judge witness credibility. Bailey v. State, 907 N.E.2d 1003, 1005
                (Ind. 2009). “We consider only the evidence supporting the
                judgment and any reasonable inferences that can be drawn from
                such evidence.” Id. We will affirm if there is substantial
                evidence of probative value such that a reasonable trier of fact
                could have concluded the defendant was guilty beyond a
                reasonable doubt. Id.


       Clemons v. State, 996 N.E.2d 1282, 1285 (Ind. Ct. App. 2013), trans. denied.

       Moreover, “[a] conviction may be based on circumstantial evidence alone so

       long as there are reasonable inferences enabling the factfinder to find the

       defendant guilty beyond a reasonable doubt.” Lawrence v. State, 959 N.E.2d
385, 388 (Ind. Ct. App. 2012) (citation omitted), trans. denied.


[22]   To support South’s conviction of burglary as a Level 5 felony, the State was

       required to show that South (1) broke and entered (2) a building or structure of

       another person (3) with intent to commit theft in it. I.C. § 35-43-2-1. South

       does not contend that the evidence was insufficient to prove that he broke and

       entered into the building, and, as we previously noted, his contention that the

       State had to provide evidence that JBE possessed, rather than owned, the

       property at issue is incorrect. South’s only other contention regarding the

       elements of the offense is his claim that the State failed to provide sufficient

       evidence that he intended to commit theft in the building. That contention also

       fails.


[23]   It is well-established that a fact-finder may infer intent from circumstantial

       evidence. E.g., Brown v. State, 64 N.E.3d 1219, 1230 (Ind. Ct. App. 2016), trans.


       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-CR-2990 | October 18, 2018   Page 10 of 14
       denied. Such evidence need not “be insurmountable, but it must provide a solid

       basis to support a reasonable inference that the defendant intended to commit”

       theft. Desloover v. State, 734 N.E.2d 633, 635 (Ind. Ct. App. 2000) (quotation

       and citation omitted), trans. denied. And, although the fact of breaking and

       entering “is not itself sufficient to prove entry was made with the intent to

       commit a felony, such intent may be inferred from the subsequent conduct of

       the defendant inside the premises.” Jewell v. State, 672 N.E.2d 417, 427 (Ind.

       Ct. App. 1996), trans. denied; see also Patterson v. State, 729 N.E.2d 1035, 1042

       (Ind. Ct. App. 2000) (citation omitted) (holding the requisite intent to commit a

       felony typically can be inferred from the subsequent conduct of the individual

       inside the premises or by the manner in which the crime was committed.)

       Thus, in Lewis v. State, for example, the evidence was sufficient to support a

       burglary conviction where the defendant was the only person seen inside the

       building during the burglary and the property to be stolen had been moved

       outside the building. 700 N.E.2d 485, 487 (Ind. Ct. App. 1998).


[24]   Here, not only did South tell the police that he was a “scrapper” who had cut a

       hole in the wall in order to “see what was on the other side,” Tr. Vol. II at 21-

       22, but he was the only person in the building when the electricians arrived that

       morning. His car was parked outside the building, and tools and other

       materials had been moved to, and piled by, the door. And, although South

       claimed he entered the building through an open door, three other witnesses

       testified that they had secured the building before leaving the night before.

       Furthermore, the lockbox that held the key was broken and the key was found


       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-CR-2990 | October 18, 2018   Page 11 of 14
       on South’s person. That was sufficient evidence that he intended to steal items

       from the building.


[25]   South speculates that someone else could have piled the items near the door,

       and that the items piled by the door would not have all fit into his car.

       However,


               [i]t is not necessary that the evidence overcome every reasonable
               hypothesis of innocence; rather, the evidence is sufficient if an
               inference may reasonably be drawn from it to support the
               conviction. Drane v. State, 867 N.E.2d 144 (Ind. 2007).
               Accordingly, the question on appeal is whether the inferences
               supporting the verdict were reasonable, not whether other, “more
               reasonable” inferences could have been drawn. Thompson v. State,
               804 N.E.2d 1146, 1150 (Ind. 2004). Because reaching alternative
               inferences is the function of the trier of fact, we may not reverse a
               conviction merely because a different inference might plausibly
               be drawn from the evidence. Thompson v. State, 804 N.E.2d 1146.


       Jones v. State, 22 N.E.3d 877, 879 (Ind. Ct. App. 2014).


[26]   The State presented sufficient evidence to support South’s conviction for

       burglary.




       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-CR-2990 | October 18, 2018   Page 12 of 14
                                       Prosecutorial Misconduct
[27]   Finally,6 South contends that the prosecutor committed misconduct during his

       closing argument. However, South did not preserve this issue for our review.

       When an improper argument is alleged to have been made, the correct

       procedure is to request the trial court to admonish the jury. Cooper v. State, 854
N.E.2d 831, 835 (Ind. 2006). If the party is not satisfied with the

       admonishment, then he should move for mistrial. Id. Failure to request an

       admonishment or to move for mistrial results in waiver. Id. South neither

       requested an admonishment nor a mistrial. Therefore, his claim is waived. Id.


[28]   Where a claim of prosecutorial misconduct has not been properly preserved, the

       defendant must establish not only the grounds for the misconduct but also the

       additional grounds for fundamental error. Id. Fundamental error is an

       extremely narrow exception that allows a defendant to avoid waiver of an issue.

       Id. “It is error that makes ‘a fair trial impossible or constitute[s] clearly blatant

       violations of basic and elementary principles of due process ... present[ing] an

       undeniable and substantial potential for harm.’” Id. (quoting Benson v. State, 762
N.E.2d 748, 756 (Ind. 2002)).


[29]   Here, South cannot establish that the prosecutor engaged in misconduct in the

       first place, so we do not reach the issue of fundamental error. Whether a




       6
          South also states in passing that the trial court “failed to instruct as to what it meant for something to be the
       ‘property of’ another.” Appellant’s Br. at 18. To the extent South intended to raise that contention as an
       issue on appeal, he waived it by failing to provide cogent argument. Ind. Appellate Rule 46(A)(8).

       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-CR-2990 | October 18, 2018              Page 13 of 14
       prosecutor’s argument constitutes misconduct is measured by reference to case

       law and the Rules of Professional Conduct. Id. South contends that the

       prosecutor engaged in misconduct by misstating the law when he told the jurors

       in closing argument that it was sufficient that the State prove JBE owned the

       property in question. He again asserts that the State must prove possession,

       rather than ownership, of the property. However, as we held above, South is

       incorrect. Wallace, 896 N.E.2d at 1252. The prosecutor did not misstate the

       law regarding the “building or structure of another person” element of burglary.



                                               Conclusion
[30]   South’s assertions regarding a directed verdict and prosecutorial misconduct fail

       because Indiana law clearly provides that a “building or structure of another

       person” under the burglary statute refers to a building owned or possessed by

       someone other than the defendant. I.C. § 35-43-2-1; Wallace, 896 N.E.2d at

       1252. And the State provided sufficient evidence of South’s intent to steal items

       from the property to support his conviction of burglary.


[31]   Affirmed.


       Mathias, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-CR-2990 | October 18, 2018   Page 14 of 14